EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Arguments
The Claim Objection to Claim 7 is withdrawn due to the amendment that solves the antecedent basis issue.

The 35 USC 112(b) Rejections to Claims 9-11 are withdrawn as the amendments remove the various clarity issues.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Eugene Kwon (Reg No 62,422) on 12/02/2020.

The application has been amended as follows: 


20. (Currently amended) A method for detecting an abnormality in a plurality of sensor electrodes, comprising: 

obtaining an order of the capacitance values of the plurality of sense pins; and
detecting the abnormality based on a comparison result between the order of the capacitance values and an expected value for the order of the capacitance values of the plurality of sense pins


Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest singly or in combination a capacitive switch controller comprising:
“the abnormality detection circuit is structured to obtain an order of the capacitance values of the plurality of sense pins” in combination with the other limitations of the claim.

Claims 2-7 and 9-19 are allowed as depending on Claim 1.

Regarding Claim 20, the prior art of record fails to teach or suggest singly or in combination a method for detecting an abnormality in a plurality of sensor electrodes, comprising:
“detecting the abnormality based on a comparison result between the order of the capacitance values of the plurality of sense pins and an expected order of the capacitance values of the plurality of sense pins” in combination with the other limitations of the claim.

Gong (US 2018/0173335) in Figure 3 teaches a device that detects defects in a capacitive touch panel and deactivates parts of the circuit based on the detection of the defect; however, does not teach finding the order of capacitive values over the plurality of sense pins and detecting an abnormality based on the order.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/19/2021

/NASIMA MONSUR/Primary Examiner, Art Unit 2866